Title: General Orders, 19 February 1782
From: Washington, George
To: 


                  
                     Head Quarters Philadelphia Tuesday. Feb. 19. 82.
                     Parole
                     C. Signs
                  
                  At a general Court Martial held at Philadelphia February the 18. 1782 by order of the Commander in Chief—William English Soldier in the New Hampshire Line was Tryed for Deserting from the New Hamshire Line re-inlisting in the Pennsyl. Line, defrauding the States, & Perjury, found guilty and sentenced to suffer Death—The Commander in Chief approves the Sentence.
               